     Case 0:21-mj-06074-LSS Document 3 Entered on FLSD Docket 02/12/2021 Page 1 of 1


                                                    CO URT M INUTES

         U.S.M AG ISTRATE JUDGE LURANA S.SNOW -FORT LAUDERDALE,FLO RIDA

DEFT: W ALTER WAYNE BROW N (J)#CellBlock                          CASE NO: 21-6074-SN OW
AUSA: M itaW hite             ''            w''
                                              2.o om              ATTY:                   dsêo fUàep                     -3 P
                                                                             (It-applicable-appealscolloquy)           Av-wtàbv-
AGENT:                                                            V1OL: 18:912FalsePersonitk ation

PROCEEDING:                  INITIALAPPEAM NCE                    RECOMMENDEDBOND:                   PT;
BOND HEARINGHELD -yes/no                                 COUNSELAPPOINTED:                            f X /7
BOND SET@ :                                                       Tobecosignedby:
                                                                                       Rule77.1advised
        Do notviolateanylaw.
                                                                              A .>                  '
        Appearin courtasdirected.                                                     -
                                                                                                        s jad
                                                                                                        .
                                                                                                           . xo
        Surrenderand/ordo notobtain passports/travel
        documents.
        Rptto PTS asdirected /or          x'saweek/monthby
                                                                                                              czpf .
        phone;             x'saweek/month in person.
        Random urinetestingbyPretrialServices.
        Treatmentasdeem ed necessaly.

        M aintain orseek full-time employment.                                            '
                                                                                              .A

                                                                                                        lo Bo &
Q       No contactwith victims/witnesses.                                                                   43-0.



        Nofi
           rearms.                                                                            -/#)                              .
        Curfew'
              .

        Travelextended to:                                  .


Q       HalfwayHouse                                        .


NEXTCOURTAPPEAM NCE:                    DATE:                     TIM E:                  JUDGE:                     PLACE:

INQUIRY lkE COUNSEL:
pTo/sxoHsARI
           xG:                          (4 -/V -A /                          //.
                                                                               '
                                                                               * W-                .s=         .ç
PRELIM /AIG AIGN.:                                      2-26-21            11:00am                STRAUSS
CHECK IF                     FortheremsonsstatedbycounselfortheDefendantandfindingthattheendsofjusticeservedbygrantingtheore
APPLICABLE             : tenusmotion forcontinuancetohirecounseloutweigh thebestinterestsofthepublic& theDefendantin aSpeedy
                             Trial,theCourtfindsthattheperiodoftimefrom today,throujhandincluding                   ,shallbedeemed
                             excludablein accordancewith theprovisionsoftheSpeedy TnalAct,18 USC 3161etseq..

DATE: 2-12-21 TIME: 11:00am DAR:(S.-
                                   'V.
                                     VJV 'recordedonan
                                                     ZdOOM
                                                         '                                            PAGE:                     )
